Citation Nr: 0023763	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back condition.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
December 1973 and from May 1976 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied entitlement to 
service connection for low back condition to include as 
secondary to the service-connected right knee disability.  

In June 2000, the veteran appeared at a personal hearing at 
the RO before the undersigned member of the Board sitting at 
the RO.

The veteran's claim for an increased rating for a right knee 
disability is the subject of the REMAND portion of this 
opinion.


FINDING OF FACT

X-ray evidence of arthritis of the low back was noted during 
service in August 1982, and degenerative changes (arthritis) 
is currently diagnosed.  


CONCLUSION OF LAW

Arthritis of the lumbosacral spine was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.
Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).
Service medical records reflect that the veteran was seen in 
August 1982 for chronic intermittent low backache.  The 
examiner noted " x-ray with evidence arthritic changes and 
variable joint spaces."  The veteran was referred for 
orthopedic consultation.  The assessment was mechanical low 
back pain.  There are no further x-ray studies of the low 
back in service .  The veteran's January 1984 separation 
examination is negative for a back disability.

VA outpatient treatment records indicate that the veteran was 
seen in January and March 1995 for complaints of low back 
pain.  The diagnostic impressions were chronic low back pain, 
right sciatica, and sacroiliitis.

September 1995 VA outpatient treatment records show that the 
veteran was treated for low back pain.  The veteran was 
advised to exercise and lose weight.  He was told that his 
poor posture was contributing to his low back pain.  The 
assessment was degenerative joint disease.  

April 1999 VA x-rays of the lumbosacral spine revealed mild 
degenerative changes with no interim change.

In his June 2000 Travel Board hearing the veteran testified 
that he had an automobile accident in 1978 in which he 
injured his back.  

There is a specific notation in service of arthritis of the 
low back.  Degenerative changes of the lumbosacral spine are 
confirmed on recent VA examinations.  There is a real 
possibility that the x-ray evidence noted in service was 
incorrect.  Be that as it may, the law and regulations 
provide that, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Consequently, with the resolution of doubt in the veteran's 
favor, the Board concludes that the medical evidence shows a 
chronic disease in service, arthritis of the lumbosacral 
spine.  Accordingly, service connection for arthritis of the 
low back.  


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted.


REMAND

Initially, the Board notes that the veteran is service-
connected for a right knee condition, currently evaluated as 
20 percent disabling.  In a rating decision dated October 
1999 the RO continued the 20 percent evaluation for the right 
knee condition.  In the veteran's Notice of Disagreement 
received in October 1999, he disputed the decision which did 
not increase the evaluation for his right knee condition.  
However, this was not recognized as a Notice of Disagreement 
by the RO and a Statement of the Case was not issued.  The 
Board finds that this October 1999 statement meets the 
requirements for a Notice of Disagreement with the denial of 
a rating in excess of 20 percent for the right knee 
condition.  38 C.F.R. § 20.201 (1999).  As there is no 
indication that the veteran has been provided a Statement of 
the Case with respect the increased rating, this issue must 
be remanded for further development by the RO.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
increased rating for his right knee 
condition.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the October 1999 
RO decision.

The purpose of this remand is to provide due process and 
complaince with applicable law and regulations.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




